Citation Nr: 0721733	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-32 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
leg numbness, now claimed as peripheral vascular disease of 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to June 
1992.  This case comes to the Board of Veterans' Appeals from 
a June 2004 rating decision denying entitlement to service 
connection for peripheral vascular disease claimed as left 
superficial femoral artery angioplasty secondary to left leg 
numbness and denying reopening a claim for entitlement to 
service connection for left leg numbness.  The claim for 
entitlement to service connection for left leg numbness is 
reopened as discussed below because of new and material 
evidence submitted indicating a current diagnosis of 
peripheral vascular disease, a symptom of which includes 
numbness of extremities.  The two issues certified are really 
based on the same disability and will now be characterized as 
such.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for left leg numbness in an April 1993 
rating decision which the appellant did not appeal thereby 
making the April 1993 rating decision final.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in April 1993 and is new and material to the appellant's 
claim for entitlement to service connection for left leg 
numbness, now diagnosed as peripheral vascular disease.

3.  Peripheral vascular disease, previously claimed as left 
leg numbness, was initially manifested during service and the 
same symptoms have been identified after service and 
diagnosed as peripheral vascular disease.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
April 1993 final rating decision, and the claim for service 
connection for left leg numbness, now diagnosed as peripheral 
vascular disease, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  Peripheral vascular disease was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an April 1993 rating decision the RO denied service 
connection for left leg numbness because no evidence was 
submitted to show that the veteran had a diagnosis related to 
left leg numbness at the time.  The appellant was notified of 
his appellate rights; however, did not submit a timely appeal 
thereby making the decision final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records indicating 
that the veteran sought treatment for left leg numbness while 
in service but no diagnosis was made at the time.  Also of 
record was a VA examination undertaken in August 1992 at 
which time no diagnosis was made regarding left leg numbness.

Evidence received since the last final disallowance includes 
two VA examinations as well as private medical records.  Each 
indicates a diagnosis of peripheral vascular disease and 
arterial claudication causing, inter alia, left leg numbness.  
These diagnoses are new as they were not of record at the 
time of the last final disallowance and they are material as 
they relate to an unestablished fact necessary to 
substantiate the claim, that of a diagnosis regarding the 
veteran's complaints of left leg numbness.  New and material 
evidence having been submitted, the claim for entitlement to 
service connection for left leg numbness, now diagnosed as 
peripheral vascular disease, is reopened and the veteran's 
claim for entitlement to service connection can be considered 
on the merits based on all evidence of record. 

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran claims to have experienced left leg numbness 
while in service and that this was an initial symptom of what 
is now manifested as peripheral vascular disease.  The 
veteran's service medical records do indicate a complaint and 
attempted treatment for left leg numbness in November 1988.  
The veteran's later service medical records, including a 
separation examination, show no complaints or treatment 
regarding left leg numbness or a diagnosis of a disease 
related to such a symptom.

The veteran's own testimony before the undersigned at a video 
conference hearing indicates that the symptoms experienced in 
service are similar to those he now experiences and which 
have now been diagnosed as symptoms of peripheral vascular 
disease.

The veteran's post-service medical records indicate treatment 
by a private physician for peripheral vascular disease since 
November 2001.  The veteran's private physician indicated in 
a May 2007 letter that the veteran's peripheral vascular 
disease is characterized by symptoms of arterial claudication 
which had onset in service, as evidenced by the November 1988 
complaint of left leg numbness.  Attached to this letter was 
a copy of the service medical record showing the treatment 
for left leg numbness during service.  

The veteran also underwent two VA examinations by the same VA 
examiner, first in October 2003 and later in April 2004.  The 
October 2003 examination report concludes with an opinion 
that the veteran had peripheral vascular disease at the time 
and that such disease "was present while on active duty."  
It can be presumed that the examiner, after conducting a 
review of the claims file as indicated by the extensive 
medical history outlined earlier in the examination report, 
is referencing the November 1988 complaint of left leg 
numbness in service as a basis for onset of symptoms.  While 
the examiner mistakenly states that peripheral vascular 
disease was diagnosed while on active duty, this initial 
opinion should be taken into consideration regarding the 
relationship of the symptom of numbness in the extremities.  
The second examination, undertaken in April 2004, resulted in 
the same diagnosis of the veteran as having peripheral 
vascular disease, however the examiner also states that this 
is "not at least as likely as not related to his left leg 
pain back in 1988" after noting a review of the veteran's 
medical history, including the October 2003 examination.  
Given the conflicting nature of the two opinions from the 
same examiner, the evidentiary value of the statements is 
somewhat limited.  On the other hand, there is a clear 
unambiguous opinion from the veteran's attending physician a 
cardiovascular surgeon, that was based on a review of 
pertinent service medical records to the effect that the 
complaints in service were manifestations of the later 
diagnosed peripheral vascular disease.  

While the evidence may not conclusively show that the 
veteran's peripheral vascular disease is related to his 
complaint of left leg numbness in service, there is at least 
a reasonable doubt that must be resolved in his favor.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for peripheral vascular 
disease of the left leg, previously denied as and claimed as 
left leg numbness, is granted.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


